Citation Nr: 1227340	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  11-14 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 Decision Review Officer decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU.

The Veteran's VA examination for PTSD was performed in July 2010.  The Veteran also reported that he saw a private provider for treatment of his PTSD beginning in August 2009.  Private treatment records beginning in August 2009 are of record.  The July 2010 VA examination yielded a Global Assessment of Functioning (GAF) score of 63.  A December 2010 report from the Veteran's private provider notes a GAF score of 37 and states that the Veteran's symptoms rendered him totally disabled and unemployable.

The Board acknowledges the probative value of the records submitted by the Veteran's private treatment provider; however, a review of these records indicates that they do not represent a complete evaluation of the severity of the Veteran's PTSD for VA compensation evaluation purposes.  Specifically, there is a noticeable difference in GAF scores between the VA and private treatment records during the appeal period and insufficient development as to the TDIU claim.

The Board finds that the significant discrepancy between the GAF scores provided in the VA examination and the private treatment records does not provide a clear picture of the Veteran's current level of severity of his PTSD. 

In regard to development of the TDIU claim, private treatment records prior to July 2010 contain a finding that the Veteran is unemployable, without providing information about the Veteran's current or past employment history.  The July 2010 VA examination report shows that the Veteran was employed part-time as of the date of the exam.  Therefore, the Board finds that the conclusions regarding the Veteran's employability provided in the private treatment records are possibly inconsistent with the other evidence of record.  Further, it is unclear from a review of the private treatment records whether the determination as to unemployability was based upon the Veteran's PTSD alone or also due in part to his numerous non-service connected disabilities.

In sum, the December 2010 report from the Veteran's private provider suggests that the Veteran's PTSD may have worsened since the July 2010 VA examination.  When a Veteran claims that his condition is worse than when originally rated, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the Veteran should be afforded a VA examination that fully addresses the issues discussed above.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's PTSD during the appeal period.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's PTSD.  The claims file and a copy of any pertinent records in Virtual VA not included in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

All manifestations of the Veteran's PTSD should be identified.  The examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the disability, to include whether such impairment renders the Veteran unemployable.  In addition, the examiner should provide a Global Assessment of Functioning score (GAF score) with an explanation of the significance of the score assigned.  To the extent possible, the examiner is asked to comment on the noticeable difference between GAF scores in the July 2010 VA examination report and the private treatment records (August 2009, May 2010, and December 2010).

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

3.  Additionally, the Veteran should be afforded a VA examination by an appropriate examiner or examiners to determine the impact of his service-connected left knee disability and PTSD on employability.  The claims file and a copy of any pertinent records in Virtual VA not included in the claims file should be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

The examiner(s) should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent probability or more) that his service-connected disabilities (left knee disability and PTSD) are sufficient by themselves to render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner(s) should explain why the opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal, to include consideration of whether the Veteran's TDIU claim should be referred to the Director of VA's Compensation and Pension Service for extra-schedular evaluation under the provisions of 38 C.F.R. § 4.16(b).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)




States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

